--------------------------------------------------------------------------------

Exhibit 10.5

Subordination Agreement

November 30, 2007

To the Purchasers

Signatory to the Purchase Agreement (as defined below):

            The undersigned lenders (each a "Creditor", and  collectively
referred to as "Creditors") are creditors of WiFiMed Holdings Company Inc., a
Nevada corporation and/or its direct and indirect subsidiaries (each of the
Company, and its direct and indirect subsidiaries, a "Borrower" and
collectively, the "Borrowers") and desire that each of the Purchasers (each, a
"Senior Lender" and collectively, the "Senior Lenders") extend such financial
accommodations to the Borrowers as Borrowers may request and as the Senior
Lenders may deem proper, including, without limitation, up to $2,250,000 of
Debentures pursuant to that certain Securities Purchase Agreement dated on or
about November 30, 2007, among the Borrower and the Senior Lenders (the
"Purchase Agreement"). Defined terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement. 

                        For the purpose of inducing Senior Lenders to grant,
continue or renew such financial accommodations, and in consideration thereof,
Creditors agree as follows:

                        1.         Any and all claims of Creditors against any
Borrower, now or hereafter existing, except with respect to claims against the
500,000 shares of common stock, $.0001 par value, of WiFiMed Holdings Company,
Inc. which are the subject of a Security Agreement, dated September 30, 2007,
between WiFiMed Holdings Company, Inc., EncounterPRO Healthcare Resources, Inc.,
and JMJ Technologies, Inc. (the "Excepted Collateral"), are, and shall be at all
times, subject and subordinate to any and all claims, now or hereafter existing
which any Senior Lender may have against any Borrower (including any claim by
the Senior Lenders for interest accruing after any assignment for the benefit of
creditors by any Borrower or the institution by or against any Borrower of any
proceedings under the Bankruptcy Code, or any claim by the Senior Lenders for
any such interest which would have accrued in the absence of such assignment or
the institution of such proceedings).

                        2.         Except with respect to the Excepted
Collateral, each Creditor agrees not to commence or threaten to commence any
action or proceeding, sue upon, or to collect, or to receive payment of the
principal or interest of any claim or claims now or hereafter existing which
such Creditor may hold against any Borrower, and not to sell, assign, transfer,
pledge, hypothecate, or encumber such claim or claims except subject expressly
to this Agreement, and not to enforce or apply any security now or hereafter
existing therefor, nor to file or join in any petition to commence any
proceeding under the Bankruptcy Code, nor to take any lien or security on any of
Borrower's property, real or personal, until 91 days following the date all
claims of the Senior Lenders against any Borrower have been indefeasibly
satisfied in full.  In addition, except with respect to the Excepted Collateral,
each Creditor agrees not to convert any preferred stock or indebtedness of the
Borrower held by it or otherwise receive shares of Common Stock or any other
property in satisfaction or partial satisfaction of any claim against any
Borrower so long as any claim of Senior Lenders against any Borrower shall
exist.

                        3.         In case of any assignment for the benefit of
creditors by any Borrower or in case any proceedings under the Bankruptcy Code
are instituted by or against any Borrower, or in case of the appointment of any
receiver for any Borrower's business or assets, or in case of any dissolution or
winding up of the affairs of any Borrower, except with respect to the Excepted
Collateral:  (a) Each Borrower and any assignee, trustee in Bankruptcy,
receiver, debtor in possession or other person or persons in charge are hereby
directed to pay to Senior Lenders the full amount of Senior Lenders claims
against any Borrower (including interest to the date of payment) before making
any payment of principal or interest to Creditors, and insofar as may be
necessary for that purpose, each Creditor hereby assigns and transfers to the
Senior Lenders all security or the proceeds thereof, and all rights to any
payments, dividends or other distributions, and (b) each Creditor hereby
irrevocably constitutes and appoints each Senior Lender its true and lawful
attorney to act in its name and stead:  (i) to file the appropriate claim or
claims on behalf of such Creditor if such Creditor does not do so prior to 30
days before the expiration of the time to file claims in such proceeding and if
any Senior Lender elects at its sole discretion to file such claim or claims and
(ii) (if a plan of reorganization or arrangement on behalf of Creditors does not
give full effect to the subordination of Creditors' claims to the claims of each
Senior Lender as provided herein) to accept or reject any plan of reorganization
or arrangement on behalf of Creditors, and to otherwise vote Creditors' claim in
respect of any indebtedness now or hereafter owing from any Borrower to
Creditors in any manner the Senior Lenders deem appropriate for their respective
own benefit and protection.

                        4.         Each Senior Lender is hereby authorized by
Creditors to: (a) renew, compromise, extend, accelerate or otherwise change the
time of payment, or any other terms, of any existing or future claim of such
Senior Lender against any Borrower, (b) increase or decrease the rate of
interest payable thereon or any part thereof, (c) exchange, enforce, waive or
release any security therefor, except with respect to the Excepted Collateral,
(d) apply such security, except for the Excepted Collateral, and direct the
order or manner of sale thereof in such manner as such Senior Lender may at its
discretion determine, (e) release any Borrower or any guarantor of any
indebtedness of a Borrower from liability, and (f) make optional future advances
to any Borrower, all without notice to Creditors and without affecting the
subordination provided by this Agreement.

                        5.         On request of any Senior Lender, a Creditor
shall deliver to the Senior Lenders the original of any preferred stock,
promissory note or other evidence of any existing or future indebtedness of any
Borrower to such Creditor, including, without limitation, that certain Secured
Promissory Note in the original principal amount of $475,000 dated September 30,
2007 payable to JMJ Technologies, Inc., and mark same with a conspicuous legend
which reads substantially as follows:

                                    "THIS SECURED PROMISSORY NOTE IS
SUBORDINATED TO ANY PRESENT OR FUTURE INDEBTEDNESS OWING FROM THE MAKER TO THE
SENIOR LENDERS AND ITS ASSIGNS EXCEPT WITH RESPECT TO THE SECURITY INTEREST
PURSUANT TO THE SECURITY AGREEMENT, DATED SEPTEMBER 30, 2007 BETWEEN WIFIMED
HOLDINGS COMPANY, INC., ENCOUNTERPRO HEALTH RESOURCES, INC., AND JMJ
TECHNOLOGIES, INC., IN ACCORDANCE WITH THAT CERTAIN SUBORDINATION AGREEMENT
DATED ___________________, 2007 WITH THE SENIOR LENDERS"

                        6.         In the event that any payment or any cash or
noncash distribution is made to any Creditor in violation of the terms of this
Agreement, such Creditor shall receive same in trust for the benefit of the
Senior Lenders, and shall forthwith remit it to the Senior Lenders in the form
in which it was received, together with such endorsements or documents as may be
necessary to effectively negotiate or transfer same to the Senior Lenders.

                        7.         Until all such claims of Senior Lenders
against the Borrowers, now or hereafter existing, shall be paid in full, no gift
or loan shall be made by any Borrower to any Creditor.

                        8.         For violation of this Agreement, Creditor
shall be liable for all loss and damage sustained by reason of such breach, and
upon any such violation each Senior Lender may, at its option, accelerate the
maturity of any of its existing or future claims against any Borrower.

                        9.         This Agreement shall be binding upon the
heirs, successors and assigns of Creditors, the Borrowers and the Senior
Lenders.  This Agreement and any existing or future claim of a Senior Lender
against a Borrower may be assigned by such Senior Lender, in whole or in part,
without notice to Creditors or such Borrower.

                        10.       Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

                        11.       All questions concerning the construction,
validity, enforcement and interpretation of this agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

                        12.       This agreement may be executed in
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. 

                        13.       This agreement constitutes the entire
agreement among the parties with respect to the matters covered hereby and
thereby and supersede all previous written, oral or implied understandings among
them with respect to such matters.

                        14.       The invalidity of any portion hereof shall not
affect the validity, force or effect of the remaining portions hereof.  If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by law.

                        15.       Each of the parties hereto acknowledges that
this agreement has been prepared jointly by the parties hereto, and shall not be
strictly construed against either party.

[SIGNATURE PAGE FOLLOWS]

            IN WITNESS WHEREOF, the parties hereto have caused this
Subordination Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

                                                                        JMJ
Technologies, Inc.

                                                                        By:
_____________________

                                                                        Name and
Title:
                                                                        James D.
Copenhaver, President, CEO and Sole Director
                                                                        Address
for Notice: 2000 RiverEdge Parkway, Atlanta, GA 30328
                                                                       

Name, Date and Amount of Promissory Note or other  indebtedness: Secured
Promissory Note in the original amount of $475,000 dated September 30, 2007

Acceptance of Subordination Agreement by Borrower

            The undersigned being the Borrowers named in the foregoing
Subordination Agreement, hereby accepts and consents thereto and agrees to be
bound by all the provisions thereof and to recognize all priorities and other
rights granted thereby to the Senior Lenders, their respective successors and
assigns, and to perform in accordance therewith.

Dated: ____________________, 2007

                                                                                   
WIFIMED HOLDINGS COMPANY INC.

                                                                                               
By: _____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________

                                                            ENCOUNTERPRO
HEALTHCARE RESOURCES, INC.

                                                                                               
By: _____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________


[1] 1/22nd of the original Principal Amount of this Debenture

[2] Insert day that is the 8 month anniversary of the Original Issue Date.